NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-5371-17T4

TONNESHA KIDD,

          Complainant-Appellant,

v.

BUTTONWOOD BEHAVIORAL
HEALTH HOSPITAL,

     Respondent-Respondent.
____________________________

                    Submitted December 16, 2020 – Decided January 07, 2021

                    Before Judges Sumners and Mitterhoff.

                    On appeal from the New Jersey Division on Civil
                    Rights.

                    Tonnesha Kidd, appellant pro se.

                    Littler Mendelson, PC, attorneys for respondent
                    Buttonwood Behavioral Health Hospital (Scott C.
                    Silverman, on the brief).

                    Gurbir S. Grewal, Attorney General, attorney for
                    respondent New Jersey Division on Civil Rights
                    (Megan J. Harris, Deputy Attorney General, on the
                    statement in lieu of brief).
PER CURIAM

      We have been advised that this matter has been amicably adjusted and the

parties have stipulated to the dismissal of this appeal. Accordingly, the appeal

is dismissed with prejudice and without costs.




                                                                        A-5371-17T4
                                       2